IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-86,495-01


                         EX PARTE JOHNNY RAY WALKER, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. W-13-60285-Y(A) IN THE CRIMINAL DISTRICT COURT NO. 7
                           FROM DALLAS COUNTY


        Per curiam. ALCALA , J., concurs.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Fifth Court of Appeals affirmed his conviction.

Walker v. State, No. 05-14-01229-CR (Tex. App. — Dallas, January 21, 2016) (not designated for

publication).

        Applicant contends, among other things,1 that his trial counsel rendered ineffective



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                        2

assistance because trial counsel failed to adequately investigate and present evidence to impeach the

State’s witnesses and to establish a defense of mistaken identification. Specifically, Applicant

alleges that witness Curtis Smith picked out another person’s picture from a pre-trial photo lineup,

and that there was a video that would have proved that witness Jimmy Sheppard could not have seen

Applicant shoot the victim as he testified at trial. Applicant alleges that trial counsel failed to use

either of these pieces of evidence to impeach the witnesses at trial.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                   3

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 29, 2017
Do not publish